



EXHIBIT 10.27
FRANK’S INTERNATIONAL N.V.
U.S. EMPLOYEE SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is by and between Scott
McCurdy (“Employee”) and Frank’s International N.V. and its affiliated or
subsidiary/parent/related companies (collectively referred to as the “Company”).
Employee and the Company are collectively referred to as “the Parties.”
1.Separation Date. Employee separated from his/her employment with the Company
effective December 31, 2019 (“Separation Date”).
2.    Severance Benefits Provided to Employee. Only in exchange for Employee’s
promises made by signing this Agreement, continued compliance with this
Agreement, and compliance with the U.S. Executive Retention and Severance Plan
(“Plan”) and any other agreements with the Company, the Company will provide the
following severance benefits (“Severance Benefits”) to Employee:
(a)    A cash payment of $340,000.00;
(b)    A lump sum of $12,500.00, which may be used to pay COBRA premiums
following termination;
(c)    In addition, you will receive the annual bonus payment for the calendar
year ending December 31, 2019 at the time such payment is made to other
employees of the Company; for the avoidance of doubt, no individual discretion
will be exercised to increase or decrease the amount payable to you under the
bonus plan;
(d)    Outplacement assistance benefits of $7,500.00
(e)    Special Vesting Agreement for Performance and Time-Based Restricted Stock
Units, permitting Employee to retain awarded units
The Severance Benefits will be paid to Employee as defined and described in
Article II of the U.S. Executive Retention and Severance Plan ‎(providing for
payment in ten (10) equal monthly installments following sixty (60) days after
the Separation Date and expiration of the seven (7) day revocation period
provided in this Agreement). Employee understands and acknowledges that the
Severance Benefits are made available to him/her pursuant to the Plan and that
Employee is not otherwise entitled to any other compensation or severance pay or
benefits. Severance Benefits are not payable under the terms of the Plan unless
and until Employee signs and returns this Agreement to the Company, and does not
revoke the Agreement.
3.    Compensation Paid in Final Paycheck. Employee acknowledges that in
addition to the Severance Benefits provided in Section 2, that Employee has
already or will receive by the date required by applicable law, his/her final
paycheck (“Final Paycheck”) including his/her salary or hourly wages owed for
time worked through the Separation Date and any unused but accrued/earned paid
time off for vacation. If paid hourly, Employee represents that he/she has
reported all hours worked and that he/she has been paid for all hours worked,
including all overtime. Once this Final Paycheck is paid, Employee represents
that he/she will have received all compensation due to him/her, including
salary, bonuses, or any other compensation or benefits which Employee believes
are owed for any time worked through the Separation Date.





--------------------------------------------------------------------------------





4.    Release of all Claims and Promise Not to Sue. In return for Company’s
promises in this Agreement, Employee voluntarily and knowingly hereby waives,
releases, and discharges the Company, its current and former parent,
predecessor, successor, subsidiary, and affiliate companies, and all of their
current and former employees, officers, directors, owners, agents and assigns
(collectively the “Released Parties”) from all claims, liabilities, demands, and
causes of action, known or unknown, fixed or contingent, which Employee may have
or claim to have against any of them as a result of Employee’s employment and/or
termination from employment and/or as a result of any other matter arising
through the date of Employee’s signature on this Agreement. In addition, if
Employee continues to work for the Company after signing this Agreement,
Employee agrees to sign a separate but similar release of all claims and promise
not to sue on his/her Separation Date to cover anything occurring between the
signing of this Agreement and the Separation Date. Employee agrees not to file a
lawsuit against any Released Parties to assert any such released claims, and
Employee agrees not to accept any monetary damages or other personal relief
(including legal or equitable relief) in connection with any administrative
agency report, disclosure, claim or lawsuit filed by any person or entity or
governmental agency with the exception of the same in connection with a report
or disclosure to the Securities and Exchange Commission (“SEC”). Employee
represents he/she has not already made, transferred or assigned any rights to
the claims released in this Agreement. This waiver, release and discharge
includes, but is not limited to:
(a)    claims arising under federal, state, or local laws regarding employment
or prohibiting employment discrimination such as, without limitation, Title VII
of the Civil Rights Act of 1964, the Equal Pay Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Genetic
Information Nondiscrimination Act, the Occupational Safety and Health Act, the
National Labor Relations Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981),
the Americans with Disabilities Act, the Fair Labor Standards Act, the Family
and Medical Leave Act (FMLA), Chapters 21, 61 and 451 of the Texas Labor Code,
all employment and civil rights portions of any Texas or Louisiana statutes or
applicable law, Comprehensive Omnibus Budget Reconciliation Act of 1985 (COBRA),
the Worker Adjustment and Retraining Notification (WARN) Act;
(b)    claims for breach of oral or written contract, whether express or
implied, promissory estoppel or quantum meruit;
(c)    claims for personal injury, harm, or other damages (whether intentional
or unintentional and whether occurring on the job or not, including, without
limitation, negligence, defamation, misrepresentation, fraud, intentional
infliction of emotional distress, assault, battery, invasion of privacy, and
other such tort or injury claims);
(d)    claims growing out of any legal restrictions on the Company’s right to
terminate employment of its employees including any claims based on any
violation of public policy or retaliation for taking a protected action;
(e)    claims regarding any restrictions on the Company’s right to enforce any
of Employee’s post-termination obligations regarding non-disclosure,
non-disparagement, non-competition, non-solicitation, and non-interference;
(f)    claims for workers’ compensation, wages, overtime, bonuses, incentive
compensation, vacation pay, or any other form of compensation;
(g)    claims for compensation and/or benefits under any other severance plans
or programs, except for the Plan referenced and incorporated in this Agreement;
or





--------------------------------------------------------------------------------





(h)    claims for benefits including, without limitation, those arising under
the Employee Retirement Income Security Act.
NOTHING IN THIS AGREEMENT SHALL WAIVE OR MODIFY THE FOLLOWING RIGHTS IF EMPLOYEE
OTHERWISE HAS SUCH RIGHTS:
(a)    any right or claim provided under this Agreement;
(b)    any right or claim which is not waivable as a matter of law;
(c)    any right to seek unemployment compensation benefits if Employee is
otherwise qualified under applicable law;
(d)    any rights regarding a pending workers’ compensation claim, however,
Employee states that he/she has no unfiled workers’ compensation claim or
unreported injury; or
(e)    any claim based on facts occurring after this Agreement is signed.
5.    Employee’s Release of Age Discrimination Claims. In addition, Employee
acknowledges the following:
(a)    This Agreement is written in a manner calculated to be understood by
Employee and that Employee in fact understands the terms, conditions and effect
of this Agreement.
(b)    This Agreement refers to rights or claims arising under the Age
Discrimination in Employment Act and Older Workers’ Benefit Protection Act.
(c)    Employee does not waive rights or claims that may arise after the date
this Agreement is executed.
(d)    Employee waives rights or claims only in exchange for consideration in
addition to anything of value to which Employee is already entitled.
(e)    Employee is advised in writing to consult with an attorney prior to
executing the Agreement.
(f)    Employee has 45 days in which to consider this Agreement before
accepting, but need not take that long if the Employee does not wish to.
Employee acknowledges that any decision to sign this Agreement before the 45
days have expired was done so voluntarily and not because of any fraud or
coercion or improper conduct by Company.
(g)    This Agreement allows a period of seven (7) days following Employee’s
signature on the agreement during which Employee may revoke this Agreement. This
Agreement is not effective until after the revocation period has been exhausted
without any revocation by Employee. No payments shall be made until after the
Agreement becomes effective.
(h)    Employee fully understands all of the terms of this waiver agreement and
knowingly and voluntarily enters into this Agreement.





--------------------------------------------------------------------------------





(i)    Employee has received and reviewed the disclosures contained on Exhibit A
regarding the employees considered for separation from employment and the
eligibility factors.
(j)    Employee has been given this Agreement to consider on December 31, 2019.
Any notice of acceptance or revocation should be made by Employee to the Company
as specified in the Notices section at the end of this Agreement.
6.    Employee’s Representations. Employee is, and will continue to be, in full
compliance with any non-disclosure, non-disparagement, non-competition, and
non-solicitation obligations owed to the Company Group (defined below), under
any agreement or applicable law.
7.    Non-Disclosure of Confidential Information. Employee acknowledges that
he/she has had access to confidential information, training and Company goodwill
(“Confidential Information”) while employed by the Company, including without
limitation, any information obtained by Employee during the course of Employee's
employment with the Company, concerning the business or affairs of the Company
and its subsidiary and affiliated companies (collectively referred to as the
“Company Group”) or that of their customers, suppliers, contractors,
subcontractors, agents or representatives.
(a)    Confidential Information includes any information about the Company Group
that has not been intentionally publicly disclosed by the Company Group.
Confidential Information likewise includes all information provided to the
Company Group by its customers, suppliers, contractors, subcontractors, business
partners, joint venturers, agents or representatives, which has not been
intentionally publicly disclosed by these persons or entities. While Employee is
obligated to comply with all non-disclosure requirements in place with the
Company Group’s customers, suppliers, contractors, subcontractors, business
partners, joint venturers, agents or representatives, the obligations under this
Agreement are broader and apply to any non-public information the Company Group
or Employee receives from or has access to regarding these third parties,
regardless of whether the Company Group is contractually obligated to a third
party to keep such information confidential. Confidential Information includes,
without limitation, information relating to the services, products, policies,
practices, pricing, costs, suppliers, vendors, methods, processes, techniques,
finances, administration, employees, devices, trade secrets and operations of
the Company Group, any inventions, modifications, discoveries, designs,
developments, improvements, processes, software programs, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right by any Company Group employee, Company Group customers or
potential customers, marketing, sales activities, development programs,
promotions, manufacturing, machining, drawings, future and current plans
regarding business and customers, e-mails, notes, manufacturing documents,
engineering documents, formulas, financial statements, bids, project reports,
handling documentation, machinery and compositions, all financial data relating
to the Company Group, business methods, accounting and tracking methods, books,
inventory handling procedure, credit, credit procedures, indebtedness, financing
procedures, investments, trading, shipping, production, processing, welding,
fabricating, assembling, renting, domestic and foreign operations, customer and
vendor and supplier lists, data storage in any medium (electronic or hard copy)
contact information, lab reports, lab work, and any data or materials used in
and created during the development of any of the aforementioned materials or
processes.
(b)    Employee acknowledges that this Confidential Information is confidential,
proprietary, not known outside of the Company Group’s business, valuable,
special and/or a unique asset of the Company Group which belongs to the Company
Group and gives the Company Group a competitive advantage. If this Confidential
Information were disclosed to third parties or used by





--------------------------------------------------------------------------------





third parties and/or Employee, such disclosure or use would seriously and
irreparably damage the Company Group and cause the loss of certain competitive
advantages. Employee promises he/she has not and will not disclose in any way,
or use for Employee’s own benefit or for the benefit of anyone besides the
Company Group, the Confidential Information described above and obtained by
Employee as part of his/her employment with the Company. Employee acknowledges
that this promise of non-disclosure and non-use continues indefinitely and
specifically does not expire at the end of Employee’s employment with the
Company.
8.    Reporting to Government Agencies. Nothing in this Agreement shall prevent
Employee from filing a charge or complaint or making a disclosure or report of
possible unlawful activity, including a challenge to the validity of this
Agreement, with any governmental agency, including but not limited to the Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board
(“NLRB”), or the SEC, or from participating in any investigation or proceeding
conducted by the EEOC, NLRB, SEC, or any federal, state or local agency. This
Agreement does not impose any condition precedent (such as prior disclosure to
the Company), any penalty, or any other restriction or limitation adversely
affecting Employee’s rights regarding any governmental agency disclosure,
report, claim or investigation. Employee understands and recognizes, however,
that even if a report or disclosure is made or a charge is filed by him/her or
on his/her behalf with a governmental agency other than the SEC, Employee will
not be entitled to any damages or payment of any money or other relief personal
to him/her relating to any event which occurred prior to his/her execution of
this Agreement.
9.    Non-Disparagement. Employee agrees that he/she shall not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
Group or its businesses, business practices, or any of its employees or
officers, and existing and prospective customers, suppliers, investors and other
associated third parties. This Section does not apply to or in any way restrict
or impede Employee from any communications with government agencies as stated
above, or complying with any applicable law or court order, or exercising
whistleblower or other protected non-waivable legal rights.
10.    Section 409A Compliance. It is intended that the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended, provided under Treasury Regulations Sections
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent any amount paid under this Agreement is subject to Section 409A,
the commencement of payment or provision of any payment or benefit under this
Agreement shall be deferred to the minimum extent necessary to prevent the
imposition of any excise taxes or penalties on the Company or Employee. Although
the Company shall use its best efforts to avoid the imposition of taxation,
interest and penalties under Section 409A, the tax treatment of the benefits
provided under this Agreement is not warranted or guaranteed. Neither the
Company, its affiliates, nor their respective directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Employee or other taxpayer as a result of the
Agreement.
11.    Return of Confidential Information and Company Property. All written,
electronic, or other data, materials, records and other documents made by, or
coming into the possession or control of, Employee, which contain or disclose
Confidential Information shall be and remain the property of the Company.
Employee agrees that he/she has returned to the Company, without deletion,
copying, or alteration, all property (including property purchased or paid for
by the Company in Employee’s possession, custody or control) which belongs to
the Company, including any keys, access cards, computers, cell phones, pagers,
or other equipment and all written or electronic materials, data, information,
records, and any other property





--------------------------------------------------------------------------------





in Employee’s possession or control, whether located on or off Company premises,
which may concern the Company, its current or potential customers, vendors or
suppliers, whether or not confidential or proprietary in nature. Employee shall
immediately report to Company any passwords for Employee’s computer or other
access codes for anything associated with Employee’s employment with Company.
12.    Post-Employment Cooperation. Employee agrees to make reasonable efforts
to assist Company after his/her separation of employment, including but not
limited to, transitioning of Employee’s job duties as well as assisting with any
legal proceeding or lawsuit or claim involving matters occurring during his/her
employment with Company.
13.    Neutral Reference. For reference inquiries directed to Human Resources,
the Company shall provide a neutral reference regarding Employee’s employment,
including Employee’s position and dates of employment and base pay. Company will
not respond to, nor is it responsible for, reference inquiries or responses to
such inquiries not directed to Human Resources.
14.    Entire Agreement. Employee has carefully read and fully understands all
of the terms of this Agreement. Employee agrees that this Agreement sets forth
the entire agreement between the Company and Employee regarding all issues
involving his/her termination of employment except that it does not replace or
alter in any way any obligations Employee owes to the Company under applicable
laws, or owed under any agreements regarding confidentiality, non-disclosure,
non-disparagement, non-solicitation, non-competition, duties of loyalty or
fiduciary duty. Applicable laws may include, but are not limited to, state laws
protecting company trade secrets or other confidential information. Employee
further understands that this Agreement does not alter or replace any of the
terms or obligations of the Plan.
15.    No Admission. Employee understands this Agreement is not and shall not be
deemed or construed to be an admission by Company of any wrongdoing of any kind
or of any breach of any contract, law, obligation, policy, or procedure of any
kind or nature.
16.    Injunctive Relief. Employee acknowledges that damages would be difficult
to calculate and/or wholly inadequate for certain breaches of this Agreement.
The Company may seek immediate injunctive or other equitable relief to enforce
the terms of this Agreement, in addition to any legal or other relief to which
Company may be entitled, including damages and attorneys’ fees.
17.    Representations; Modifications; Severability. Employee acknowledges that
he/she has not relied upon any representations or statements, written or oral,
not set forth in this Agreement. This Agreement cannot be modified except in
writing and signed by both parties. The foregoing notwithstanding, if any part
of this Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion will be modified to be
enforceable, or severed from this Agreement if it cannot be modified, and such
modification or severance shall have no effect upon the remaining portions of
the Agreement which shall remain in full force and effect.
18.    Applicable Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and interpreted under the laws of the State of Texas without regard
to Conflict of Laws. The parties agree that any dispute concerning this
Agreement shall be brought only in a court of competent jurisdiction in Harris
County, Texas, unless another forum or venue is required by law. Both the
Company and Employee agree to waive a trial by jury of any or all issues arising
under or connected with this Agreement, and consent to trial by the judge.





--------------------------------------------------------------------------------





19.    Successors and Assigns. This Agreement may be assigned by the Company and
shall be binding upon and shall inure to the benefit of the Company Group, and
automatically to any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of the
Company Group by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee’s obligations under this Agreement are
personal and such obligations of Employee shall not be voluntarily or
involuntarily assigned, alienated, or transferred by Employee without the prior
written consent of the Company, and Employee represents no such rights have
previously been transferred.
20.    Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall
considered as effective (i) when received if delivered personally or by courier;
or (ii) on the date receipt is acknowledged if delivered by (a) certified mail,
postage prepaid, return receipt requested, or (b) e-mail, with confirmation
receipt required, as follows:
If to Employee, addressed to:    the last known residential address reflected in
the Company’s
records.
If to the Company/Employer, addressed to:    Frank’s International, LLC
10260 Westheimer, Suite 700
Houston, TX 77042
Attention: Natalie Questell, Vice President,
Human Resources
E-mail: Natalie.Questell@franksintl.com


Notice of change in address should be provided as stated in this section.




AGREED AND ACCEPTED on this 15th day of November, 2019.


/s/ Scott McCurdy
Employee Signature


Scott McCurdy
Employee Printed Name






AGREED AND ACCEPTED on this 15th day of November, 2019.
Frank’s International N.V.


By: /s/ Michael Kearney
Printed Name: Michael C. Kearney
Printed Title: President & CEO





--------------------------------------------------------------------------------







Exhibit A


You and other designated employees of the Company were selected for a separation
from employment that will occur on or about November 14, 2019. Eligible
employees for this program include: Business Unit Presidents. All employees 40
and over who are selected for separation under this program are being given
forty-five (45) days to consider whether to accept the separation pay and sign
the Separation Agreement and Release and also are being given seven (7) days to
revoke this Agreement after signing it.


The job titles and ages of all individuals in the above-referenced category who
have been considered for this separation program, as well as the decision for
each regarding selection, is provided below:


Location
Unit
Job Title
Age
Number Selected
Number Not Selected
Houston
Business Unit Presidents
President, Blackhawk Specialty Tools
43
1
 
Houston
Business Unit Presidents
President, Tubular Running Services
52
 
1
Houston
Business Unit Presidents
President, Tubulars
61
 
1






